DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/18/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 01/18/2022 with respect to claims 1-3, 6-7, and 13-14 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6-7, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US# 2017/0337877 hereinafter Kim877) in view of Lee et al. (US# 2015/0154902 hereinafter Lee) and Kim et al. (US# 2018/0018920 hereinafter Kim920), and Kim et al. (US# 2017/0337876 hereinafter Kim876).
Referring to claim 1, Kim877 discloses a display panel (display 100 with panel; Para. 0067, Figs. 1-3), comprising:
a display region and a border region (display device 100 with display region and a border region; Figs. 1-3), wherein:
the display region includes a plurality of pixels and a plurality of data lines extending along a first direction (The data driver 400 may supply a data signal to the pixels PXL1, PXL2, and PXL3 through data lines D1, D2 and D3; Para. 0083, Fig. 3), wherein the display region has a first symmetry axis, wherein the first symmetry axis is extended along the first direction (Fig. 3 shows that half of the side left is symmetrical with right half side in a vertical axis; see Fig. 3),
the border region includes a data output circuit (The data driver 400 may be arranged at the first peripheral area NA1, for example, at a portion which does not overlap the first scan driver 210 (for example, the lower side of the first pixel area AA1 in FIG. 2.); Para. 0085; Fig. 3), and an output end of the data output circuit is electrically connected to a data line of the plurality of data lines (The data driver 400 may supply a data signal to the pixels PXL1, PXL2, and PXL3 through data lines D1, D2 and D3; Para. 0083, Fig. 3),
the data output circuit includes at least one gating circuit group (scan drivers 211 and 212 as a group; Fig. 3) and 2L first-gating circuits (scan drivers 220 and 230 as another group; Fig. 3), wherein L is a positive integer, and L≥1 (scan drivers 220 and 230 2 1; Fig. 3),
(scan drivers 211 and 212 as a group; Fig. 3) is electrically connected to M data lines (scan drivers 211 and 212 group connects to scan lines S1-S1K; Fig. 3), and one first-gating circuit of the 2L first-gating circuits (scan drivers 220 and 230 as another group; Fig. 3) is electrically connected to N data lines (scan drivers 220 connects to scan S21-S2J; Fig. 3), the M data lines being symmetrically distributed using the first symmetry axis as asymmetry axis (Fig. 3 shows that the scan lines of scan driver 211 is symmetrical with scan lines of scan driver 212 in the vertical axis; see Fig. 3).
However, Kim877 does not explicitly disclose one gating circuit group of the at least one gating circuit group is electrically connected to M data lines, and one first-gating circuit of the 2L first-gating circuits is electrically connected to N data lines, wherein M=N≥2, and M and N are positive integers, respectively, and each gating circuit group of the at least one gating circuit group includes a plurality of second-gating circuits, and each second-gating circuit of the plurality of second-gating circuits is electrically connected to P data lines, wherein N>P≥1, and P is a positive integer, and when a number of the at least one gating circuit group is an odd number, the at least one gating circuit group is still symmetrically distributed using the first symmetry axis as the symmetry axis.
In an analogous art, Lee discloses one gating circuit group of the at least one gating circuit group is electrically connected to M data lines (GDG#1 with scan lines GL1-1 to GL1-4; Fig. 15A), and one first-gating circuit of the 2L first-gating circuits is electrically connected to N data lines (GDG#2 with scan lines GL2-1 to GL2-4; Fig. 15A), wherein M=N22, and M and N are positive integers, respectively (scan lines GL1-1 to GL1-4 = scan lines GL2-1 to GL2-4 > 2).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Lee to the system of Kim877 in order to reduce the driving time of the display device, and hence reducing power consumption of the display device.
and when a number of the at least one gating circuit group is an odd number, the at least one gating circuit group is still symmetrically distributed using the first symmetry axis as the symmetry axis.
In an analogous art, Kim920 discloses each gating circuit group of the at least one gating circuit group (first gate driving circuit 10; Fig. 1) includes a plurality of second-gating circuits (the first gate driving circuit 10 comprises a plurality of stages (10a, 10b, 10c. . .); Fig. 1), and each second-gating circuit (stages (10a, 10b, 10c. . .); Fig. 1) of the plurality of second-gating circuits is electrically connected to P data lines (Gate lines GL1-GL2; Fig. 1), wherein N>P≥1, and P is a positive integer (10a-10c > Gate lines GL1-GL2 21; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art to apply the technique of Kim920 to the system of Kim877 in view of Lee in order to improve display quality by improving a delay phenomenon of the gate signal.
However, Kim877 in view of Lee, and Kim920 does not explicitly when a number of the at least one gating circuit group is an odd number, the at least one gating circuit group is still symmetrically distributed using the first symmetry axis as the symmetry axis.
In an analogous art, Kim876 discloses when a number of the at least one gating circuit group is an odd number, the at least one gating circuit group is still symmetrically distributed using the first symmetry axis as the symmetry axis (left side of the display includes even scan drivers 210 and 220 and right side of the display includes odd scan driver 230. The scan driver 230 is symmetrical to scan driver 220; Figs. 3 and 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Kim876 to the system of 
Referring to claim 2, Kim877 as modified by Kim920 discloses wherein:
all of the 2L first-gating circuits and the plurality of second-gating circuits together are symmetrically distributed using the first symmetry axis as the symmetry axis (see Kim920, the first gate driving circuit 10 comprises a plurality of stages (10a, 10b, 10c. . .), and the stages driving are symmetrical to each other; Fig. 1).
Referring to claim 3, Kim877 discloses wherein:
M is an even number (Second sub scan driver may supply the first scan signal to an even- number-th first scan lines; Para. 0011), wherein:
the display panel includes one gating circuit group, and the one gating circuit group includes two second-gating circuits (scan drivers 211 and 212; Fig. 3).
Referring to claim 6, Kim877 discloses wherein: the 2L first-gating circuits are sequentially disposed adjacent to each other (scan drivers 220 and 230 are sequential adjacent to each other; Fig. 3). However, except that are between the two second-gating circuits. Lee disclose the scan drivers 220 and 230 are adjacent to the scan drivers 211 and 212 (see Fig. 3). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of scan drivers of Lee, since it has been held that arrangement component elements would have involve only routine skill in the art.
Referring to claim 7, Kim877 discloses wherein: the two second-gating circuits are disposed adjacent to each other (scan drivers 211 and 211 are adjacent to each other; see Fig. 3), and L first-gating circuits of the 2L first-gating circuits are disposed on each side of the one gating circuit group (scan drivers 220 and 230; see Fig. 3).
Referring to claim 13, Kim877 discloses wherein: the display region has a round shape (see Fig. 1B).
.

Claim Objections
Claims 10-12 are previously objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 10, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations “wherein:
L first-gating circuits of the 2L first-gating circuits and one second-gating circuit that are sequentially disposed adjacent to each other form a circuit group, and the border region includes two circuit groups, wherein:
a gap is between the two circuit groups,
the display region further includes a plurality of signal lines, and a first wiring extending along the first direction is disposed in the gap, and the first wiring is electrically connected to a signal line of the plurality of signal lines”.
Referring to claims 11-12 are objected upon dependent on dependent claim 10.

Allowable Subject Matter
Claims 4-5, 8-9, and 15-20 are previously allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Referring to claim 4, the prior art of record teaches a display panel. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A display panel, comprising:
a display region and a border region, wherein:
the display region includes a plurality of pixels and a plurality of data lines extending along a first direction, 
the border region includes a data output circuit, and an output end of the data output circuit is electrically connected to a data line of the plurality of data lines, 
the data output circuit includes at least one gating circuit group and 2L first-gating circuits, wherein L is a positive integer, and L≥1, 
one gating circuit group of the at least one gating circuit group is electrically connected to M data lines, and one first-gating circuit of the 2L first-gating circuits is electrically connected to N data lines, wherein M=N≥2, and M and N are positive integers, respectively, and 
each gating circuit group of the at least one gating circuit group includes a plurality of second-gating circuits, and each second-gating circuit of the plurality of second-gating circuits is electrically connected to P data lines, wherein N>P≥1, and P is a positive integer, wherein:
M is an odd number, wherein:
a gating circuit group of the at least one gating circuit group includes two second- gating circuits and one third-gating circuit, wherein the one third-gating circuit is electrically connected to Q data lines, wherein P>Q≥1, and Qis a positive integer. ”.
Referring to claims 5, 8 and 9 are allowable upon dependent on independent claim 4.
Referring to claim 15, the prior art of record teaches a driving method of a display panel. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of
 (in combination with all other limitations in the claim), “A driving method of a display panel, wherein: the display panel includes:
a display region and a border region, wherein:
the display region includes a plurality of pixels and a plurality of data lines extending along a first direction,
the border region includes a data output circuit, and an output end of the data output circuit is electrically connected to a data line of the plurality of data lines, the data output circuit includes at least one gating circuit group and 2L first-gating circuits, wherein L is a positive integer, and L≥1,
one gating circuit group of the at least one gating circuit group is electrically connected to M data lines, and one first-gating circuit of the 2L first-gating circuits is electrically connected to N data lines, wherein M=N≥2, and M and N are positive integers, respectively, and
each gating circuit group of the at least one gating circuit group includes a plurality of second-gating circuits, and each second-gating circuit of the plurality of second-gating circuits is electrically connected to P data lines, wherein N>P≥1, and P is a positive integer; and
the driving method includes:
receiving image data of a to-be-displayed frame, and according to the image data of the to-be-displayed frame, simultaneously outputting, by a driving chip, a signal to each gating circuit, wherein:
a signal outputted by the driving chip to each first-gating circuit of the 2L first- gating circuits is a grayscale signal obtained according to the image data of the to-be- displayed frame,
a signal outputted by the driving chip to a second-gating circuit of the plurality of second a-gating circuits of a gating circuit group of the at least one gating circuit group is one of a high-impedance signal and the grayscale signal obtained according to the image data of the to-be-displayed frame, and 
when a signal outputted by the driving chip to the second-gating circuit of the gating circuit group is the grayscale signal, a signal outputted by the driving chip to any other second-gating circuit of the gating circuit group is the high-impedance signal.”.
Referring to claims 16-20 are allowable upon dependent on independent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/Examiner, Art Unit 2624              

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624